Citation Nr: 1147210	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction in the evaluation for mechanical low back pain with degenerative disc disease L4-5 (referred to hereinafter as "low back disability") from 20 percent to 10 percent effective January 8, 2009, was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.S.



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to July 1979 and from May 1982 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and a March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A supplemental statement of the case, in which this matter last was adjudicated, was issued in June 2011.

In August 2011, the Veteran and S.S., his wife, testified at a Video Conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Additional evidence in the form of an April 2010 private treatment record was submitted thereafter in September 2011.  Both the Veteran and his representative waived the right to have it initially reviewed by the agency of original jurisdiction (AOJ), which in this case also is the RO, in contemporaneous statements.  Accordingly, the Board has jurisdiction to consider this record in the first instance here.  See 38 C.F.R. § 20.1304(c).






FINDINGS OF FACT

1.  The evidence supports the reduction of the evaluation for the Veteran's disability evaluation from 20 percent to 10 percent on January 8, 2009, because it shows consistent thoracolumbar forward flexion greater than 60 degrees beginning before this date .

2.  The Veteran's numerous service-connected disabilities involving his lower extremities collectively have been rated as more than 40 percent disabling during the entire period on appeal.  The total combined rating for these disabilities and his service-connected disabilities not involving the lower extremities rounded to 70 percent prior to June 8, 2007, and rounded to 80 percent from this date.

3.  The evidence shows that some of the Veteran's service-connected disabilities, in conjunction with his education/training and work experience, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for a low back disability from 20 percent to 10 percent effective January 8, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25, 4.26 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein awards a TDIU.  This is a full grant of the second benefit sought on appeal.  Accordingly, any errors committed regarding the duty to notify or the duty to assist for this benefit were harmless and will not be discussed.  Finding the reduction in the evaluation for a low back disability to be improper, the benefit sought with respect to the first issue on appeal of restoration of the higher evaluation, is not granted herein.  A discussion of notification and assistance for this benefit accordingly is necessary.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim.  In a service connection claim, this included notice of what is required to establish service connection and that a disability evaluation or rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The issue of the propriety of the evaluation reduction for a low back disability arose while processing the Veteran's claim for a higher evaluation for this disability.  Notice of all of the aforementioned elements for such a claim was provided to him in advance of the initial decision by the RO/AOJ via letter dated in December 2008.  After he initiated an appeal of this decision to reduce rather than increase his low back disability evaluation, information was provided to him regarding how VA determines disability ratings specifically for disabilities of the spine.  

Notice specifically concerning rating reduction never was provided.  However, such notice was not required in this case.  The VCAA notice requirements set forth above do not apply.  This is because a reduction is not an application as contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  An application or claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Here, the Veteran did not request a determination on whether he should receive less compensation for his low back disability.  The RO/AOJ rather determined on its own that this was the case.  Further, the procedural requirements to include notice regarding reductions set forth in 38 C.F.R. § 3.105 do not apply, as is discussed below.  Finally of note is that neither the Veteran nor his representative pointed out any error with respect to notice or the lack thereof.  Prejudice indeed has not been asserted.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Of record, both through VA efforts to obtain them as well as the Veteran submitting them on his own behalf, are his service treatment records, VA treatment records, and identified private treatment records.  Several VA medical examinations concerning his low back disability also are of record.  As the information contained in these medical examinations permits full adjudication of the propriety of the reduction of the evaluation for the Veteran's low back disability, the Board finds that they are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

It is significant that neither the Veteran nor his representative has identified any development necessary for fair adjudication that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Given the above findings regarding the initial matters of notification and assistance, appellate review may proceed.







II.  Reduction

The Veteran challenges propriety of the reduction of the evaluation for his low back disability.  He thus contends that this disability has not improved so as to warrant a reduction in rating.

VA handles cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing compensation.  38 C.F.R. § 3.344(a).  Thus, a disability rating shall not be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  

Several general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement has been shown.  See Brown v. Brown, 5 Vet. App. 413 (1993) (holding that the general regulations governing the rating of disabilities apply to a rating reduction case).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  This evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It further must show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Both medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).  The standard for establishing improvement varies depending on amount of time the Veteran has been in receipt of the disability evaluation.  For disability ratings that have been in effect less than 5 years, such as those that have not become stabilized and are likely to improve, reduction is warranted when reexamination discloses physical or mental improvement.  38 C.F.R. § 3.344(c).  For disability ratings that have been in effect for 5 years or more, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. §§ 3.344(a), (b).  

A finding of sustained material improvement, as the phrase implies, involves first a finding of material improvement and second a finding that such improvement will be sustained.  Determining that there is material improvement requires comparison of the Veteran's previous and current physical or mental condition as reflected by examinations.  Hohol v. Derwinski, 2 Vet. Ap. 169 (1992).  As such, a reduction in a disabilities rating that has been in effect for 5 years or more on the basis of a single examination is prohibited.  Brown, 5 Vet. App. at 413.  The entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which a reduction for such a rating is based are full and complete.  38 C.F.R. § 3.344(a).  These examinations cannot be less full or complete than those upon which compensation was authorized or continued.  Id.  Even after material improvement has been found to exist with respect to a disability with a given evaluation in effect for 5 years or more, determining that such improvement will be sustained requires consideration of whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  If doubt remains regarding either whether there is material improvement or whether such improvement will be sustained, the disability rating in effect is continued subject to reexamination in 18, 24, or 30 months.  38 C.F.R. § 3.344(b).

The specific regulatory requirements for back disabilities inform the discussion on whether or not there has been improvement or, if applicable, sustained material improvement.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  


The Veteran's service-connected low back disability always has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, or its predecessor which was in effect prior to September 26, 2003.  Diagnostic Code 5237 concerns lumbosacral strain.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5236 and 5238 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is awarded when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability evaluation of 40 percent is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent disability rating.  The maximum disability rating of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243, which replaced its predecessor effective September 23, 2002, also is potentially applicable to the Veteran's low back disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months merit a 10 percent disability evaluation under the Formula for Rating IVDS.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months results in award of a 40 percent disability rating.  Finally, the maximum 60 percent disability rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to these criteria.  Id., Note (2).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

Where a reduction in a disability evaluation is considered warranted due to improvement or sustained material improvement and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating decision proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  38 C.F.R. § 3.105(e).  In addition to receiving a copy of this rating decision, the Veteran must be notified in writing that he may request a predetermination hearing, provided that the request is received within 30 days of the date of the notice, and that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.; 38 C.F.R. § 3.105(i)(2).  If after consideration of any additional evidence timely received, to include that from any predetermination hearing held as the result of a timely request therefore, a reduction or discontinuance of benefits still is found warranted, a final rating decision setting forth the evidence and reasons will be issued.  Id.  The effective date of such reduction or discontinuance of benefits shall be the last day of the month in which a 60-day period from the date of the notice to the Veteran expires.  38 U.S.C.A. § 5112(b)(6); Id.

Where a reduction in a disability evaluation is considered warranted due to improvement or sustained material improvement and the lower evaluation would not result in a reduction or discontinuance of compensation payments currently being made, the aforementioned due process provisions of 38 C.F.R. § 3.105(e) do not apply.  VAOPGCPREC 71-91 (Nov. 1991); see also VAOPGCPREC 29- 97 (Aug. 1997).  

VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  See Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  A rating decision reducing a disability evaluation is void ab initio where VA has failed to follow them.  See Schafrath, 1 Vet. App. at 589.  A few exceptions exist, however, such as when the only failure is a mere miscalculation of the effective date for a reduction.  VAOPGCPREC 31- 97 (Aug. 1997).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, to include the degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In July 1994, just prior to his separation from service, the Veteran reported back soreness and stiffness present all the time.  He indicated that the pain was more pronounced while and is made worse by standing.  Decreased range of motion in all planes was found with respect to his back upon physical assessment.  Medication was prescribed.

Service connection for a back disability was granted in an April 1996 rating decision.  A 10 percent evaluation was assigned effective February 1, 1996, therein for characteristic painful or limitation motion as shown in July 1994.

A June 2003 private treatment record reveals that the Veteran complained of symptoms including back pain upon starting up and sitting, standing, or walking for long periods of time.  Upon physical assessment, he walked comfortably.  Pain and limitation of motion of the back was found.

In a March 2004 rating decision, this evaluation was decreased to noncompensable effective March 2, 2004, due to the Veteran's failure to appear for a routine scheduled VA spine examination.  

The Veteran complained in a statement dated later in March 2004 that he did not receive notification of the routine scheduled VA spine examination.  He requested that it be rescheduled.  

A VA spine examination accordingly was conducted on May 13, 2004.  The Veteran complained only of back pain which does not radiate when he stands for more than 5 minutes.  He indicated that relief occurred with he sat down or walked as well as with hot baths taken at night.  He additionally indicated taking medication for pain control.  The Veteran denied neurovascular symptoms like numbness and tingling in his extremities.  That he did not use any type of back brace or crutch was documented.  Upon physical assessment, there was tenderness to palpation of the medial aspect of the lower lumbar spine.  Lumbar spine range of motion was from 0 to 45 degrees forward flexion, from 0 to 20 degrees extension, from 0 to 30 degrees right and left lateral flexion, and from 0 to 40 degrees right and left rotation.  The lower extremities were neurovascularly intact.  The Veteran's back disability was determined to be much improved.  It indeed was noted that he was not too bothered and that he claimed to have no present low back problems.

On the basis of flexion greater than 30 degrees but not greater than 60 degrees, a September 2004 rating decision increased the evaluation for the Veteran's low back disability to 20 percent effective as of the date of the examination.  His 10 percent rating additionally was restored for the period previous thereto.

VA treatment records dated from 2005 to 2008 show the following.  The Veteran's history of back pain was referenced in July 2005.  Back pain was reported in October 2006.  It was characterized as chronic and noted to have been worsening acutely since April 2006.  In November 2006, the Veteran reported that his back pain was worse with prolonged sitting or standing and twitching in the back.  His gait was antalgic and there was tenderness to palpation of his right lumbar paraspinals.  Range of motion was within full limits.  A course of lumbar traction was commenced.  The Veteran reported increased twitching in his back in December 2006.  He reported significant back pain in June 2007.  At that time, his gait was not found to be abnormal.  It was noted that he was able to ambulate well without his cane.  In early November 2008, the Veteran complained that of chronic back pain for years with worsening symptoms over the past year.  He noted that his pain was aggravated by prolonged standing as well as by movement with sitting.  He also noted that his pain used to be relieved by sitting but now was relieved only by lying down.  Upon physical assessment, his sit to stand and other transfers were guarded.  There was tenderness to palpation of the lumbar paraspinals.  Trunk range of motion was 80 percent flexion, 50 percent extension with pain, and 100 percent right and left sidebend.

The Veteran filed a claim for a higher evaluation regarding his low back disability later in November 2008.  At that time, his total combined rating for all service-connected disabilities (low back rated at 20 percent, right and left knees status post total arthroplasty each rated at 30 percent, a neck disability with associated radiculopathy of the upper extremities rated at 20 percent, a right ankle/fibula disability rated as noncompensable, a left ankle disability rated at 10 percent, and cholecystectomy rated as noncompensable) with application of the bilateral factor was 80 percent.  See 38 C.F.R. §§ 4.25, 4.26.

As a result of his claim, the Veteran underwent a VA spine examination on January 8, 2009.  He reported progressively worsening back pain radiating to his left thigh while standing for prolonged periods, stiffness, and fatigue, as well as left leg/foot symptoms such as paresthesias, numbness, and weakness which became more pronounced after his total knee replacements.  The Veteran identified medications taken for his back.  It was noted that he used a cane and was able to walk between 1/4 and 1 mile.  Upon physical assessment, the Veteran's posture and gait were normal.  There was no abnormal spinal curvature and no spasm, atrophy, guarding, pain with motion, tenderness, or weakness with respect to the thoracic sacrospinals.  As such, there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal spinal contour or abnormal gait.  Thoraco-lumbar range of motion was from 0 to 90 degrees flexion, from 0 to 15 degrees extension, and from 0 to 30 degrees right and left lateral flexion and lateral rotation with objective evidence of pain.  Repetitive motion produced no objective evidence of pain and no additional limitation of motion.  Motor, sensory, and reflex abnormalities in the legs were found.  Diagnostic tests, to include a June 8, 2007, VA electromyogram suggesting the presence of bilateral old ("healed") or chronic L5 radiculopathies, were reviewed.  The medical examiner found that the Veteran's low back disability manifested with recurrent left L5 radiculopathy/associated peripheral nerve disease.

A March 2009 rating decision decreased the evaluation for the Veteran's low back disability from 20 percent to 10 percent effective as of the date of this examination on the basis of pain with limitation of motion found therein.  Separate evaluations of 10 percent for right lower extremity radiculopathy and for left lower extremity radiculopathy associated with the low back disability also were awarded effective as of the date of the electromyogram.  As a result of these changes, the Veteran's total combined rating for all service-connected disabilities (low back rated at 10 percent, associated right and left radiculopathy of the lower extremity each rated at 10 percent, right and left knees status post total arthroplasty each rated at 30 percent, a neck disability with associated radiculopathy of the upper extremities rated at 20 percent, a right ankle/fibula disability rated as noncompensable, a left ankle disability rated at 10 percent, and cholecystectomy rated as noncompensable) with application of the bilateral factor was 80 percent.  See 38 C.F.R. §§ 4.25, 4.26.

April 2010 VA treatment records document the following.  The Veteran complained of chronic back pain for years with worsening symptoms for the past 3 months.  He indicated that prolonged standing was an aggravating factor and lying down was an alleviating factor.  It was noted that he engaged in home traction.  Pain and guarding were noted during transfers upon physical assessment.  There additionally was tenderness to palpation.  Trunk range of motion was 90 percent flexion, 50 percent extension with pain, and 100 percent right and left sidebend.


The Veteran underwent a VA spine examination as part of a series of examinations in July 2010.  Regarding his low back disability, he complained of progressively worsening back pain as well as intermittent paresthesias and numbness in his legs.  He stated that he was able to walk between 1 and 3 miles.  Upon physical assessment, the Veteran's use of a cane to ambulate and the fact that he walks slowly as well as arose from a chair slowly and asymmetrically was noted.  There was no abnormal spinal curvature, no ankylosis, and no spasm, atrophy, guarding, pain with motion, tenderness, or weakness with respect to the thoracolumbar sacrospinals.  As such, there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal spinal contour or abnormal gait.  Thoracolumbar range of motion was from 0 to 85 degrees flexion, from 0 to 20 degrees extension, and from 0 to 25 degrees right and left lateral flexion and lateral rotation with objective evidence of pain.  Repetitive motion also produced objective evidence of pain but no additional limitation of motion.  No sensory abnormalities in the extremities were found, but there were reflex abnormalities in each extremity.  

In an October 2010 VA treatment record, it first was noted that the Veteran uses a back brace.

A VA general medical examination was performed in January 2011.  With respect specifically to his low back disability, the Veteran reported back pain which radiates to leg pain, back and leg stiffness, and limited back motion.  Use of medication, a cane, and a brace by him was noted.  His gait was normal upon physical assessment.  There were no spinal muscle abnormalities such as guarding, spasm, or tenderness.  Ankylosis was not found.  Thoracolumbar range of motion was from 0 to 80 degrees flexion, from 0 to 10 degrees extension, and from 0 to 20 degrees right and left lateral flexion and lateral rotation with objective evidence of pain.  Repetitive motion also produced objective evidence of pain but no additional limitation of motion.  No reflex or sensory abnormalities in the extremities were found.


March 2011 VA treatment records reflect that the Veteran was able to ambulate without difficulty with his cane as well as that his gait was within normal limits.

Based on the above, the Board first finds that a reduction has occurred.  The Veteran's 20 percent low back disability evaluation was for orthopedic manifestations, specifically limited motion, only.  When his evaluation for these manifestations was reduced to 10 percent, 10 percent disability evaluations for associated neurologic manifestations, specifically for right and for left lower extremity radiculopathy, also were awarded.  The rating for all of these manifestations together rounded to 30 percent.  See 38 C.F.R. § 4.25.  Despite this ultimate change from 20 percent to 30 percent, no increase took place.  Instead there was a reduction regarding the orthopedic manifestations of the Veteran's low back disability and the addition of two disability evaluations for neurologic manifestations associated with his low back disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1), indeed characterizes evaluations for objective neurologic abnormalities associated with a disease or injury of the spine as separate.

No further consideration of neurologic manifestations of the Veteran's low back disability is needed because no reduction has occurred with respect to them.  Thus, the following relates solely to the orthopedic manifestations of this disability.

The Board next finds that the reduction in the Veteran's low back disability rating from 20 percent to 10 percent effective January 8, 2009, was proper.  The due process requirements of 38 C.F.R. § 3.105(e) do not apply, as stated above.  The substantive requirement found in 38 C.F.R. § 3.344(c) of reexamination disclosing physical improvement has been met.

The Veteran's total combined rating for all service-connected disabilities was 80 percent from the time he filed his claim for a higher evaluation in November 2008 until January 8, 2009, when his low back disability rating was reduced from 20 percent to 10 percent.  His total combined rating for all service-connected disabilities also was 80 percent following this reduction.  Thus, it did not result in a decrease in the compensation payments made to him.  The provisions of 38 C.F.R. § 3.105(e) concerning due process matters such as notification, a predetermination hearing, and a series of rating decisions therefore are inapplicable.  It follows that VA's failure to follow these provisions in this case is of no consequence.

Calculating the relevant 5 year period for purposes of determining the appropriate substantive requirements in 38 C.F.R. § 3.344 involves determining the period from the effective date of the establishment of the former rating to the effective date of the reduction.  See Brown, 5 Vet. App. at 413.  The Veteran's 20 percent evaluation for his low back disability was in effect from May 13, 2004, to January 8, 2009.  Although this period is close to 5 years, it is approximately 4 months short.  Accordingly, the substantive requirement of 38 C.F.R. § 3.344(c) for when a disability rating has been in effect for less than 5 years is for application here rather than the substantive requirements of 38 C.F.R. §§ 3.344(a) and 3.344(b) for when a disability rating has been in effect for more than 5 years.  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993) (collectively holding that the 5 year mark is a guideline rather than a mandate but refusing to find that it was met in cases where the reduction was more than 1 or 2 days shy of it).  

As set forth above, 38 C.F.R. § 3.344(c) is less stringent than 38 C.F.R. §§ 3.344(a) and 3.344(b) in requiring simply reexamination disclosing physical improvement rather than reexamination disclosing sustained material improvement.  The Veteran was awarded a 20 percent rating for his low back disability because his thoracolumbar flexion was shown to be greater than 30 degrees but not greater than 60 degrees.  It particularly was from 0 to 45 degrees at his May 13, 2004, VA spine examination.  This is the benchmark from which improvement must be shown.

Reexamination did not reveal anywhere near the aforementioned limitation of motion in flexion.  The Veteran's thoracolumbar flexion indeed was from 0 to a normal 90 degrees at the January 8, 2009, VA spine examination upon which his reduction was based.  Further reexaminations documented some albeit not much flexion limitation of motion.  The Veteran's thoracolumbar flexion was from 0 to 85 degrees at his July 2010 VA spine examination and from 0 to 80 degrees at his January 2011 VA general medical examination.  Pain was present, usually upon both initial and repeated testing, at each of the 3 recent examinations, but there was no additional limitation of motion at any.  In addition to these examinations, VA treatment records document similar flexion findings.  The Veteran's back range of motion, which by definition includes flexion, was found to be within normal limits in November 2006.  In November 2008, his trunk flexion was 80 percent, or approximately 72 degrees of the normal 90 degrees.  It was 90 percent, or approximately 81 degrees of the normal 90 degrees, in April 2010.

The above flexion findings from VA examinations dated since 2004 and in VA treatment records, when taken together, indicate that the Veteran's thoracolumbar flexion consistently has been greater than 60 degrees since well before the reduction in his low back disability rating on that basis went into effect.  Physical improvement in this regard thus is established.  With the enhanced ability to move and bend, it follows that the Veteran has a greater ability to perform everyday as well as occupational tasks.

Of additional note, the Veteran's low back disability has remained relatively stable in failing to meet any of the criteria for securing a 20 percent evaluation other than the above-discussed flexion greater than 30 degrees but not greater than 60 degrees.  His combined thoracolumbar range of motion was 205 degrees at the May 13, 2004, VA spine examination and 225 degrees at the January 8, 2009, VA spine examination.  It again was 205 degrees at the July 2010 VA spine examination.  At the January 2011 VA general medical examination, it was 170 degrees.  While these findings show a 55 degree fluctuation, all fall far short of the combined thoracolumbar range of motion not greater than 120 degrees necessary for a 20 percent rating.  All indeed instead fall within the combined thoracolumbar range of motion greater than 120 degrees but not greater than 235 degrees, one criteria for a 10 percent rating.  

Some evidence of muscle spasm, tenderness, and guarding is of record.  The Veteran complained of twitching in his back on one occasion in November 2006.  He is competent to do so because this symptom is within his personal experience.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also is credible in this regard because there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  Muscle spasms accordingly are established.  Tenderness to palpation is established because it was noted upon VA spine examination on May 13, 2004, as well as intermittently noted upon subsequent examination or treatment.  Twice noted in November 2008 and April 2010 was that transfers were guarded.  Yet muscle guarding specifically was not mentioned at the May 13, 2004, VA spine examination and specifically was not found at any of the 3 recent examinations.  Guarding as it pertains to the muscles accordingly is not established at any time.  

The Veteran's gait conflictingly was described several times as both normal and abnormal, whether because it was antalgic or because he walked with a cane and/or a brace.  The times it was described as abnormal, muscle spasm never was determined to be the underlying cause.  Abnormal spinal contour never has been found or even suggested.  Further, the January 8, 2009, and the July 2010 VA spine examinations both found no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal spinal contour or abnormal gait.  It follows that, although muscle spasm and localized tenderness exists in satisfaction of a criteria for a 10 percent rating, muscle spasm causing abnormal spinal contour or gait does not exist to satisfy a 20 percent evaluation criteria.

Incapacitating episodes specifically are not referenced in the record.  Neither can they be inferred therefrom.  At no point, whether prior to or on May 13, 2004, or thereafter, did the Veteran indicate that his symptoms were so acute he saw a physician who prescribed bed rest.  Nowhere in VA and private treatment records is bed rest recommended by a physician.  The Formula for Rating IVDS, to include the 20 percent rating criteria of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a year, thus does not apply.


Finally, it is noted that the Veteran's report of his symptoms has been similar over time.  He complained of soreness and stiffness in 1994.  Back pain upon standing for more than 5 minutes was his only complaint at the May 13, 2004, VA spine examination.  Yet the Veteran reported stiffness and fatigue in addition to back pain with prolonged standing or sitting in subsequent VA treatment records as well as at his 3 recent VA examinations.

The preceding can be summarized succinctly as follows.  Recent evidence shows that the Veteran consistently has manifested improved thoracolumbar flexion from that measured upon VA examination on May 13, 2004, since around November 2006 or, at the latest, November 2008.  At the same time, the evidence shows that he has never satisfied any of the other criteria for a 20 percent evaluation as well as that his symptoms largely have always been the same.  The rating reduction from 20 percent to 10 percent effective January 8, 2009, for the Veteran's low back disability therefore was proper.  Accordingly, restoration of a 20 percent evaluation is not warranted.

III.  TDIU

The Veteran seeks a TDIU due to his service-connected disabilities.  As such, he contends that they render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

A substantially gainful occupation therefore does not include positions of marginal employment.  38 C.F.R. § 4.16(a).  Marginal employment is deemed to exist when the earned annual income does not exceed the poverty threshold for one person established by the United States Department of Commerce, Bureau of the Census.  Id.  It also may be found to exist when earned annual income exceeds this established threshold based on other facts, such as employment in a protected environment such as a family business or sheltered workshop.  Id.

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  The following will be considered as one disability:  (1) disabilities of 1 or both upper extremities or of 1 or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage rating requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.

The benefit of the doubt, as above, is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

In this case, the Veteran has been service-connected for right knee arthritis status post total right knee arthroplasty rated at 30 percent, left knee arthritis status post total knee arthroplasty rated at 30 percent, posteroperative C5-6 herniated nucleus puposus (neck) with radiculopathy to the upper extremities rated at 20 percent, right distal fibula fracture with right ankle arthritis (right fibula/ankle) rated as noncompensable, and cholecystectomy rated as noncompensable since at least June 1, 2007.  His service-connected left ankle arthritis rated was rated as noncompensable until October 30, 2007, the date a 10 percent evaluation went into effect.  Service connection for right lower extremity radiculopathy and for left lower extremity radiculopathy associated with the Veteran's service-connected low back disability was granted and rated at 10 percent effective June 8, 2007.  His service-connected low back disability was rated at 20 percent prior to January 8, 2009, and at 10 percent from this date forward.  


All of these disabilities with the exception of the low back disability, neck disability, and cholecystectomy involve the lower extremities and therefore constitute one disability for TDIU purposes.  Their collective rating with application of the bilateral factor rounded to 60 percent prior to June 8, 2007, and rounded to 70 percent from this date.  See 38 C.F.R. §§ 4.25, 4.26.  The Veteran's total combined rating, which is comprised of this collective rating and the ratings for his other service-connected disabilities, also rounded to 70 percent prior to June 8, 2007, and rounded to 80 percent from this date.  Id.

It thus is clear that the Veteran has met 38 C.F.R. § 4.16(a)'s minimum percent rating requirement of at least one service-connected disability rated at 40 percent or more and the combined total rating for all service-connected disabilities rated at 70 percent or more during the entire period on appeal.  The remaining question is whether he also is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Although all the evidence has been reviewed, as above, only the most salient and relevant evidence is discussed below.  See Gonzales, 218 F.3d at 1378 (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Early 2000s private treatment records reflect the following.  The Veteran reported difficulty with hammering, gripping, screwing, and twisting type activities in his position as a maintenance person in August 2001.  He attributed these difficulties to joint complaints regarding his back, knees, and elbows.  In November 2002, he was involved in a motor vehicle accident (MVA).  In May 2003, the Veteran fell after stepping on a riding vacuum while trying to fix a flood at work.  He underwent arthroscopic debridement of both knees in October 2003.  

VA treatment records dated in the mid-2000s document the following.  It first was noted in May 2005 that the Veteran formerly worked as an electrician but currently was unemployed.  Yet it also was noted then that he worked for the National Guard.  In July 2005, it was noted that the Veteran's knee pain limits him in all aspects of life.  A left total knee arthroplasty was performed that month.  A right total knee arthroplasty followed in April 2006.  That the Veteran recently had tried to work in an electrical job as a volunteer but had difficulties was noted in October 2006.  Left knee arthroscopy with debridement of scar tissue was conducted in March 2007.

In his July 2007 claim, the Veteran reported that he worked full time at a medical center in the field of maintenance/facility engineering from October 1999 to May 2004.  He additionally reported that this was his last full-time position and that he did not leave it as a result of disability.  Also reported by him was that he had sought maintenance jobs in August 2004, October 2004, and February 2005.  The Veteran cited July 2005 as the date his knee, back, and neck disabilities affected his full-time employment.  However, he clarified that he became disqualified for employment as a result of loss of use of his knees prior to their replacement surgeries.  He further clarified that he experienced severe and sharp low back pain that radiated down his left leg as well as frequently his right leg, which resulted in a lack of muscle tone, unsteadiness, an inability to kneel or get up without assistance, and an inability to sit, stand, or walk for any length of time, following the first such surgery in July 2005.  The Veteran finally noted that he had some college education as well as training in industrial electricity and maintenance from August 1997 to May 1999.  

The medical center which previously employed the Veteran verified in September 2007 that he worked full-time from September 1999 to May 2004.  

A VA joints examination was performed in December 2007.  The Veteran complained of bilateral knee and leg pain as well as left ankle pain which is helped by wearing a brace and combat boots.  He indicated that he had no standing limitations but could only walk between 1/4 and 1 mile.  His use of a cane for ambulation was noted.  An antalgic gait with poor propulsion and decreased range of motion in both knees as well as the left ankle was found upon physical assessment.  The medical examiner opined that the Veteran's knee disabilities had a severe effect on the usual daily activities of sports and exercise, had a moderate effect on chores, shopping, and recreation, and had a mild effect on traveling.  The medical examiner additional opined that the Veteran's left ankle disability had a moderate effect on the usual daily activities of sports and exercise and a mild effect on chores, shopping, recreation, and traveling.

To reiterate from above, the Veteran reported at his January 2009 VA spine examination back pain while standing for prolonged periods, stiffness, and fatigue, as well as left leg/foot symptoms such as paresthesias and weakness which became more pronounced after his total knee replacements.  His use of a cane and ability to walk between 1/4 and 1 mile again was reported.  Lastly reported was that he quit his usual occupation as a maintenance man due to his knees and back and that he currently was unemployed but not retired.  Upon physical assessment, there was decreased thoracolumbar range of motion and lower extremity motor and reflex abnormalities.  The medical examiner opined that the Veteran's low back disability and associated radiculopathy in each lower extremity prevented the usual daily activities of sports and exercise, had a moderate effect on chores, and had a mild effect on shopping, recreation, and traveling.  The medical examiner finally noted that the medication used for treatment of these conditions was very sedating and precludes some activities such as driving on occasion.

A VA treatment record dated in March 2010 noted that the Veteran was still doing volunteer work.  Also noted therein was that he falls asleep while driving, sitting, and talking to someone.  It was suggested that he reduce his medication to help with daytime somnolence.

An April 2010 private treatment record shows that the Veteran was involved in another MVA after blacking out.  Insomnia and sleep apnea were referenced.

June 2010 VA treatment records reveal the following.  It again was noted that the Veteran does volunteer work.  He reported that he recently had two MVAs due to falling asleep at the wheel.  He indicated that he now does not drive unless he has to.  Sleep apnea and narcolepsy versus syncope were diagnosed.

A VA general medical examination, another VA joints examination, and, to reiterate from above, another VA spine examination were performed in July 2010.  Both service-connected and nonservice-connected conditions were addressed.  Regarding nonservice-connected conditions, of particular import is that sleep apnea with daytime somnolence to the point that the Veteran is on no driving status after falling asleep at the wheel was mentioned.  Regarding service-connected conditions, the Veteran complained of back, neck, and ankle pain as well as knee and ankle tenderness, stiffness, and decreased speed of motion.  He stated that he was able to stand between 1 and 3 hours and able to walk between 1 and 3 miles.  He reported that his usual occupation was an electrician and that he worked until 2005 when sleep apnea and chronic pain from musculoskeletal problems kept him from continuing.  Yet he also reported that he was retired due to eligibility by age or duration of work.  Upon physical assessment, the Veteran's use of a cane to ambulate and the fact that he had an antalgic gait and walks slowly as well as arose from a chair slowly and asymmetrically was noted.  Decreased cervical and thoracolumbar spine, bilateral knee, and bilateral ankle range of motion, bilateral knee crepitus, bilateral ankle tenderness and angulation abnormality, as well as reflex abnormalities in all extremities existed.  

The medical examiner opined that sleep apnea with daytime somnolence affects the Veteran's occupational activities by causing decreased concentration and difficulty following instructions as well as effects his usual daily activities by rendering him unable to drive.  The medical examiner opined that the Veteran's back, neck, and knee disabilities, in addition to those of his shoulders, elbows, and feet, effect his usual daily activities because he had chronic pain and an inability to engage in chores or prolonged standing such as for more than 15 minutes.  Specifically, these disabilities were found to prevent the usual daily activity of sports, have a severe effect on recreation, and have a moderate effect on chores, shopping, exercise, and traveling.  Further opined by the medical examiner was that the Veteran's back, neck, and knee disabilities, in addition to those of his shoulders, elbows, and feet, effect his occupational activities.  His chronic pain, inability to stand for more than 15 minutes, difficulty climbing up and down on ladders, difficulty crawling and maneuvering, decreased mobility and manual dexterity, and problems with lifting, carrying, and reaching specifically were noted in that regard.  Finally, the medical examiner stated that the Veteran's neck, back, knee, and ankle disabilities "would make it very difficult for him to maintain a job that required a great deal of mobility and lifting" such as an electrician.

In an October 2010 statement, the Veteran indicated that he left his full time maintenance position at the medical center due to his disabilities.  He then indicated that he had not sought to obtain employment since but that he currently volunteers part time.  

A October 2010 VA treatment record first notes that the Veteran uses a back brace.

That the Veteran was involved in another MVA in October 2010 was noted in a January 2011 VA treatment record.  He continued to complain of daytime sleepiness but noted that it was much improved and only lasts for 30 to 40 minutes after taking medication.  Sleep apnea was diagnosed.

To reiterate from above, a second VA general medical examination was performed later in January 2011.  Both service-connected and nonservice-connected conditions once again were addressed.  Regarding service-connected conditions, the Veteran reported stiffness and limited motion in his knees and ankles.  He also reported neck and back pain which radiates, stiffness, and limited motion.  With respect to employment, the Veteran reported that he was retired from his usual occupation as an electrician by reason of eligibility due to age or duration of work.  Use of a cane by him was noted upon physical assessment.  There was decreased cervical and thoracolumbar spine and bilateral ankle range of motion.  Knee range of motion was not measured.  No extremity abnormalities were found.  The medical examiner opined that the Veteran's musculoskeletal disabilities, particularly his back and knee disabilities, prevented the usual daily activities of sports, exercise, and driving, have a moderate effect on chores and shopping, and have a mild effect on recreation and traveling.  Finally, the medical examiner opined that the aforementioned disabilities affect the Veteran's occupational activities by resulting in pain, decreased mobility, decreased lower extremity strength, lack of stamina, weakness or fatigue, and problems with lifting and carrying.


VA treatment records dated in April 2011 include mention of the Veteran being depressed over recently losing his job.

At the August 2011 Video Conference hearing, the Veteran testified that he quit his hospital maintenance job, which consisted of plumbing but primarily electrical work, because his knees prevented him from using ladders or getting down on the ground.  He next testified that he has back pain with standing after 5 to 10 minutes.  S.S. testified that the Veteran spends a great deal of time lying down because he cannot even sit for long periods of time.  The Veteran additionally testified that he can walk only 100 to 200 yards and can stand only for 1 hour on a good day due to his knees, back, neck, extremity, and ankle problems.  He and S.S. collectively noted that the medication he takes for pain impairs his concentration, causes him to become dizzy such that he has difficulty walking including stumbling, and knocks him out such that he has difficulty sitting.  They finally collectively indicated both that a VA physician said he should not be working with the type of medication he is on and that a private physician suggested he not drive and said it would be very difficult for him to find a job given the pain he has during daily activities.

Given the above, the Board initially finds that the Veteran has not been employed in a substantial gainful occupational during the period on appeal.  April 2011 VA treatment records indicate that he was depressed due to recently losing his job.  There is no other evidence of him having had a recent job, however.  Some volunteer work is referenced in the record.  Yet the last job noted therein was the Veteran's full-time position which ended in May 2004.  

The Board next finds that a TDIU is warranted.  The Veteran is precluded from securing and following a physical substantially gainful occupation as a result of some of his service-connected disabilities.  His education, training, and prior work experience render it highly unlikely that he would be able to obtain and maintain a non-physical occupation.



Noted at the outset is that the Veteran has been diagnosed with disabilities of the shoulders, elbows, and feet.  A VA medical examiner opined that they impact both his occupational activities as well as usual daily activities.  This impact cannot be considered, however, as service connection is not in effect for these disabilities.  The Veteran also has been diagnosed with insomnia, narcolepsy versus syncope, sleep apnea, and sleep apnea with daytime somnolence.  Similar to above, a VA medical examiner's determination that there are resultant effects on occupational activities as well as usual daily activities cannot be considered because no sleep disability is service-connected.  Neither can the Veteran's 2010 MVAs, for which only sleep disabilities rather than service-connected disabilities were mentioned.

It is reiterated that the Veteran's service-connected right fibula/ankle and cholecystectomy disabilities are rated as noncompensable.  Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, it follows that these disabilities have been found to have no occupational effects.

That leaves the service-connected right knee, left knee, back with associated radiculopathy of each lower extremities, neck with associated radiculopathy of the upper extremities, and left ankle disabilities.  Although there is some disagreement, most VA medical examiners determined that the Veteran's neck, back, knee, and radiculopathy extremity disabilities had either a severe effect on the usual daily activities of sports and exercise or prevented these activities altogether.  These disabilities further always were found by VA medical examiners to have a mild to moderate effect on the usual daily activities of chores, shopping, recreation, and traveling.  An inability to stand for a prolonged period was noted in particular.  Also noted was his use of back and ankle braces as well as a cane for ambulation.  One VA medical examiner additionally determined that the Veteran's left ankle disability had a moderate effect on the usual daily activities of sports and exercise and a mild effect on the usual daily activities of shopping, recreation, and traveling.  Separate and apart from his nonservice-connected sleep disabilities, VA medical examiners finally found that the medication taken by the Veteran for the aforementioned service-connected disabilities is very sedating and prevented him, at least on occasion, from driving.

From the above, it follows that the Veteran is precluded from jobs that are physically demanding, jobs that require a lot of standing, walking, or other movement, as well as jobs that require driving as a result of some of his service-connected disabilities.  VA medical examiners indeed have opined based upon findings from physical assessment that these disabilities affect his occupational activities by causing pain, an inability to stand for a prolonged period, difficulty climbing up and down ladders, difficulty crawling and maneuvering, decreased mobility, decreased lower extremity strength, decreased manual dexterity, lack of stamina, weakness or fatigue, and problems with lifting, carrying, and reaching.

The Veteran has complained of difficulty on ladders, difficulty getting down on the ground, and difficulty with activities involving the hand (hammering, gripping, screwing, and twisting) largely as a result of the symptoms of his service-connected knee and back disabilities while he still was employed as a maintenance person/electrician.  He is competent to so assert because such symptoms and their effects are within his personal experience.  See Davidson, 581 F.3d at 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  He also is credible in this regard given the aforementioned corroborating findings of the VA medical examiners.  

Conflicting evidence exists regarding the reasons the Veteran left his maintenance person/electrician position.  The Veteran at times has identified his service-connected disabilities, particularly those of his knees and back, as the reason or the primary reason.  Yet he also has specifically excluded them as the reason and indicated that he retired due to eligibility by age or duration of work.  Of further note is the fact that he had a MVA and a work accident while trying to fix a flood in the few years prior to the termination of his employment.  In light of the conclusion in the previous paragraph that the Veteran is competent and credible regarding the impact his service-connected disabilities had on his job as well as the fact that he also underwent surgery for his service-connected knee disabilities in the few years prior to terminating his employment, he shall be afforded the benefit of the doubt in this regard.  It therefore is found that he left his position as a maintenance person/electrician due to his service-connected disabilities.  

Of greater import now, the Veteran continues to complain of a host of symptoms as a result of his service-connected disabilities.  A VA medical examiner opined that these disabilities "would make it very difficult for [the Veteran] to maintain a job that required a great deal of mobility and lifting" such as a maintenance person/electrician.  Yet he has no qualifications for positions which, unlike maintenance person/electrician, are not physically demanding, do not require a lot of standing, walking, or other movement, and do not require driving.  He only has some college education.  Inferred from this fact is that he likely does not have a degree.  His previous training noted in the record was in industrial electricity and maintenance.  His past job experience, at least within the past 12 years, was noted to be solely in the maintenance person/electrician field.  As such, it is highly unlikely that the Veteran would be able to obtain and maintain a desk job or another similar position.  He and S.S. further have indicated that even these types of employment are not possible as a result of difficulty sitting due to his service-connected disabilities and the medication he takes for them.  While these effects have not been corroborated by a medical professional, the Veteran and S.S are competent and credible for the same reasons as above.

In sum, the preponderance of the evidence indicates that some of the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, preclude him from securing and following any substantially gainful occupation.  A TDIU as a result of service-connected disabilities accordingly is awarded.  





								[Continued on Next Page]
ORDER

Reduction of the evaluation for a low back disability from 20 percent to 10 percent effective January 8, 2009, being proper, restoration of the 20 percent rating as of this date is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


